Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07672 BlackRock New York Investment Quality Municipal Trust, Inc. (Exact name of registrant as specified in charter) 100 Bellevue Parkway, Wilmington, DE 19809 (Address of principal executive offices) (Zip code) Robert S. Kapito, President BlackRock New York Investment Quality Municipal Trust, Inc. 40 East 52nd Street, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: 888-825-2257 Date of fiscal year end: October 31, 2007 Date of reporting period: January 31, 2007 Item 1. Schedule of Investments. The Registrants unaudited schedule of investments as of the close of the reporting period pursuant to Rule 30b1-5 under the Investment Company Act of 1940 is as follows: PORTFOLIO OF INVESTMENTS (unaudited) JANUARY 31, 2007 BlackRock New York Investment Quality Municipal Trust (RNY) (Percentage of Net Assets) Principal Amount Option Call Rating 1 Description Provisions 2 Value LONG-TERM INVESTMENTS141.0% New York128.3% Albany Indl. Dev. Agcy., Sch. Impvts. Lease Approp. RB, New Covenant Charter Sch. Proj., NR $95 Ser. A, 7.00%, 5/01/25 05/15 @ 102 $ NR 60 Ser. A, 7.00%, 5/01/35 05/15 @ 102 AAA Albany Mun. Wtr. Fin. Auth., Wtr. Util. Impvts. Wtr. RB, Ser. B, 5.00%, 12/01/33, MBIA 06/08 @ 100 City of New York, Ad Valorem Ppty. Tax GO, AA- 3 Ser. A, 6.00%, 5/15/10 N/A AA- 10 Ser. A, 6.00%, 5/15/30 05/10 @ 101 AAA Convention Ctr. Operating Corp., Recreational Fac. Impvts. Hotel Occupancy Tax RB, Hotel Unit Fee Secured Proj., 5.00%, 11/15/44, AMBAC 11/15 @ 100 Dorm. Auth., AAA Hlth., Hosp. & Nursing Home Impvts. RB, Lutheran Med. Ctr. Proj., 5.00%, 8/01/31, MBIA 02/13 @ 100 Aa3 Hlth., Hosp. & Nursing Home RB, Kateri Residence Proj., 5.00%, 7/01/22 07/13 @ 100 BBB Hlth., Hosp. & Nursing Home RB, Mount Sinai Hosp. Proj., Ser. A, 6.50%, 7/01/25 07/10 @ 101 AAA Misc. RB, St. Univ. Edl. Facs. Proj., 5.25%, 5/15/15, AMBAC No Opt. Call AAA Univ. & Coll. Impvts. RB, The New Sch. Proj., 5.00%, 7/01/46, MBIA 07/16 @ 100 A+ 3 Univ. & Coll. Impvts. RB, Univ. of Rochester Proj., Ser. B, 5.625%, 7/01/09 N/A BBB Essex Cnty. Indl. Dev. Agcy., Indl. Impvts. RB, Intl. Paper Co. Proj., Ser. A, 4.60%, 12/01/30, AMT 12/11 @ 100 Aa1 Hsg. Fin. Agcy., St. Multi-Fam. Hsg. RB, Kensico Terrace Apts. Proj., Ser. B, 4.95%, 2/15/38, AMT 02/08 @ 100 Liberty Dev. Corp., AA- Indl. Impvts. Misc. RB, Goldman Sachs Group, Inc. Proj., 5.25%, 10/01/35 No Opt. Call B3 Recreational Fac. Impvts. RB, Nat. Sports Museum Proj., Ser. A, 6.125%, 2/15/19 02/16 @ 100 AA- Madison Cnty. Indl. Dev. Agcy., Univ. & Coll. Impvts. RB, Colgate Univ. Proj., Ser. B, 5.00%, 7/01/23 07/13 @ 100 A Met. Transp. Auth., Trans. RB, Ser. B, 4.50%, 11/15/36 11/16 @ 100 AA New York City Hsg. Dev. Corp., St. Multi-Fam. Hsg. RB, Ser. A, 5.25%, 5/01/30 05/14 @ 100 New York City Indl. Dev. Agcy., BBB- Econ. Impvts. RB, IAC/Interactive Corp. Proj., 5.00%, 9/01/35 09/15 @ 100 B Port, Arpt. & Marina Impvts. RB, American Airlines, Inc./JFK Intl. Arpt. Proj., 7.625%, 8/01/25, AMT 08/16 @ 101 B Port, Arpt. & Marina Impvts. RB, American Airlines, Inc./JFK Intl. Arpt. Proj., 7.75%, 8/01/31, AMT 08/16 @ 101 New York City Mun. Wtr. Fin. Auth., AA+ Cash Flow Mgmt. Wtr. RB, Ser. C, 5.125%, 6/15/33 06/11 @ 101 AAA Wtr. RB, Ser. B, 5.00%, 6/15/36, FSA 12/14 @ 100 AAA 3 New York City Transl. Fin. Auth., Pub. Impvts. Sales Tax RB, Ser. B, 6.00%, 5/15/10 N/A Caa1 Port Auth. of New York & New Jersey, Port, Arpt. & Marina Impvts. RB, Contl. Airlines Proj., 9.125%, 12/01/15, AMT 03/07 @ 100 Aaa Rochester Hsg. Auth., Local Multi-Fam. Hsg. RB, Andrews Terrace LLC Proj., 4.70%, 12/20/38, AMT 12/16 @ 100 AAA Sales Tax Asset Receivables Corp., Pub. Impvts. Sales Tax RB, Ser. A, 5.00%, 10/15/32, AMBAC 10/14 @ 100 A1 Schenectady Indl. Dev. Agcy., Univ. & Coll. RB, Union Coll. Proj., 5.00%, 7/01/31 07/16 @ 100 BBB- Suffolk Cnty. Indl. Dev. Agcy., Hlth., Hosp. & Nursing Home RB, Active Retirement Cmnty. Proj., 5.00%, 11/01/28 11/16 @ 100 Triborough Brdg. & Tunl. Auth., Hwy. Tolls RB, AAA 3 Ser. A, 5.00%, 1/01/12, MBIA N/A AAA Ser. A, 5.00%, 1/01/32, MBIA 01/12 @ 100 Puerto Rico12.7% BBB Children's Trust Fund, Tobacco Settlement Funded RB, 5.625%, 5/15/43 05/12 @ 100 BBB Comnwlth., Pub. Impvts. Ad Valorem Ppty. Tax GO, Ser. A, 5.00%, 7/01/34 07/14 @ 100 BBB- Indl. Tourist Edl. Med. & Env. Ctrl. Facs. Fing. Auth., Univ. & Coll. Impvts. RB, Ana G. Mendez Univ. Sys. Proj., 5.00%, 3/01/26 03/16 @ 100 1 BlackRock New York Investment Quality Municipal Trust (RNY) (continued) (Percentage of Net Assets) Principal Amount Option Call Rating 1 Description Provisions 2 Value Puerto Rico(cont'd) Aaa $ 745 3 Pub. Fin. Corp., Cash Flow Mgmt. Misc. RB, Ser. E, 5.50%, 2/01/12 N/A $ Total Long-Term Investments (cost $26,113,825) Shares MONEY MARKET FUNDS5.3% NR AIM Tax Free Cash Reserve Portfolio - Institutional Class N/A NR SSgA Tax Free Money Mkt. Fund - Class A N/A Total Short-Term Investments (cost $1,050,000) Total Investments 146.3% (cost $27,163,825 4 ) $ Other assets in excess of liabilities 3.8% Preferred shares at redemption value, including dividends payable (50.1)% Net Assets Applicable to Common Shareholders100% $ 1 Using the highest of Standard & Poor's, Moody's Investors Service or Fitch's Ratings. 2 Date (month/year) and price of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. 3 This bond is prerefunded. U.S. government securities, held in escrow, are used to pay interest on this security, as well as retire the bond in full at the date indicated, typically at a premium to par. 4 Cost for federal income tax purposes is $27,152,482. The net unrealized appreciation on a tax basis is $1,470,273, consisting of $1,489,944 gross unrealized appreciation and $19,671 gross unrealized depreciation. KEY TO ABBREVIATIONS AMBAC  American Municipal Bond Assurance Corp. AMT  Subject to Alternative Minimum Tax FSA  Financial Security Assurance GO  General Obligation MBIA  Municipal Bond Insurance Assoc. RB  Revenue Bond 2 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have evaluated the Registrant's disclosure controls and procedures within 90 days of this filing and have concluded, as of that date, that the Registrants disclosure controls and procedures were reasonably designed to ensure that information required to be disclosed by the Registrant in this Form N-Q was recorded, processed, summarized, and reported within the required time periods and that information to be disclosed by the Registrant in this Form N-Q was accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a -3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications of the Registrants Principal Executive and Financial Officers pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached as EX-99.CERT. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BlackRock New York Investment Quality Municipal Trust, Inc. By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert S. Kapito Name: Robert S. Kapito Title: President and Principal Executive Officer Date: March 28, 2007 By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 4
